EXHIBIT No. 28.a.2 DFA INVESTMENT DIMENSIONS GROUP INC. ARTICLES SUPPLEMENTARY TO THE CHARTER DFA INVESTMENT DIMENSIONS GROUP INC., a Maryland corporation having its principal office in Baltimore, Maryland (hereinafter called the “Corporation”) and registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company, hereby certifies, in accordance with the requirements of Section 2-208 and/or 2-208.1 of the Maryland General Corporation Law (the “MGCL”), to the State Department of Assessments and Taxation of Maryland that: FIRST:The total number of shares of capital stock which the Corporation is authorized to issue is Sixty Billion (60,000,000,000) shares of capital stock, with a par value of One Cent ($0.01) per share, having an aggregate par value of Six Hundred Million Dollars ($600,000,000).Currently, the Corporation’s authorized shares have been designated and classified into the following fifty-nine Series: Series Designation Number of Shares The U.S. Large Company Portfolio Shares U.S. Micro Cap Portfolio Institutional Shares The DFA One-Year Fixed Income Portfolio Shares The DFA Five-Year Government Portfolio Shares The United Kingdom Small Company Portfolio Institutional Shares The Japanese Small Company Portfolio Institutional Shares The Continental Small Company Portfolio Institutional Shares The DFA Intermediate Government Fixed Income Portfolio Shares The DFA Five-Year Global Fixed Income Portfolio Shares Asia Pacific Small Company Portfolio Institutional Shares The Large Cap International Portfolio Shares U.S. Small Cap Portfolio Shares U.S. Small Cap Value Portfolio Institutional Shares The U.S. Large Cap Value Portfolio Shares The DFA Real Estate Securities Portfolio Shares LWAS/DFA International High Book to Market Portfolio Shares The Emerging Markets Portfolio Shares DFA International Small Cap Value Portfolio Institutional Shares VA U.S. Large Value Portfolio Shares VA Global Bond Portfolio Shares VA U.S. Targeted Value Portfolio Shares VA International Value Portfolio Shares VA International Small Portfolio Shares VA Short-Term Fixed Portfolio Shares Enhanced U.S. Large Company Portfolio Shares DFA Two-Year Global Fixed Income Portfolio Shares International Small Company Portfolio Shares Emerging Markets Small Cap Portfolio Institutional Shares U.S. Targeted Value Portfolio Shares Emerging Markets Value Portfolio Shares Tax-Managed U.S. Targeted Value Portfolio Shares Tax-Managed U.S. Small Cap Portfolio Shares Tax-Managed U.S. Marketwide Value Portfolio Shares Tax-Managed DFA International Value Portfolio Shares Tax-Managed U.S. Equity Portfolio Shares DFA Short-Term Municipal Bond Portfolio Institutional Shares Emerging Markets Core Equity Portfolio Shares U.S. Core Equity 1 Portfolio Shares U.S. Core Equity 2 Portfolio Shares U.S. Vector Equity Portfolio Shares International Core Equity Portfolio Shares Emerging Markets Social Core Equity Portfolio Shares DFA Inflation-Protected Securities Portfolio Shares DFA International Real Estate Securities Portfolio Shares DFA California Short-Term Municipal Bond Portfolio Institutional Shares 2 T.A. U.S. Core Equity 2 Portfolio Institutional Shares CSTG&E U.S. Social Core Equity 2 Portfolio Shares CSTG&E International Social Core Equity Portfolio Shares U.S. Social Core Equity 2 Portfolio Shares U.S. Sustainability Core 1 Portfolio International Sustainability Core 1 Portfolio DFA Selectively Hedged Global Fixed Income Portfolio Institutional Shares T.A. World ex U.S. Core Equity Portfolio Institutional Shares DFA Global Real Estate Securities Portfolio DFA International Value ex Tobacco Portfolio International Vector Equity Portfolio DFA Short-Term Extended Quality Portfolio Institutional Shares DFA Intermediate-Term Extended Quality Portfolio Institutional Shares DFA VA Global Moderate Allocation Portfolio Shares In addition, 13,600,000,000 shares of capital stock of the Corporation remain unallocated and undesignated. The shares of capital stock of the Corporation with a par value of One Cent ($0.01) per share allocated to the following Series: The U.S. Large Company Portfolio Shares; The DFA One-Year Fixed Income Portfolio Shares; The DFA Five-Year Government Portfolio Shares; The DFA Intermediate Government Fixed Income Portfolio Shares; The DFA Five-Year Global Fixed Income Portfolio Shares; The Large Cap International Portfolio Shares; U.S. Small Cap Portfolio Shares; The U.S. Large Cap Value Portfolio Shares; The DFA Real Estate Securities Portfolio Shares; The Emerging Markets Portfolio Shares; 3 Enhanced U.S. Large Company Portfolio Shares; DFA Two-Year Global Fixed Income Portfolio Shares; International Small Company Portfolio Shares; U.S. Targeted Value Portfolio Shares; Emerging Markets Value Portfolio Shares; Emerging Markets Core Equity Portfolio Shares; U.S. Core Equity 1 Portfolio Shares; U.S. Core Equity 2 Portfolio Shares; U.S. Vector Equity Portfolio Shares; International Core Equity Portfolio Shares; DFA Inflation-Protected Securities Portfolio Shares; and DFA International Real Estate Securities Portfolio Shares; have been further subdivided into the following Classes: Classes Number of Shares The U.S. Large Company Portfolio Shares – Institutional Class The U.S. Large Company Portfolio Shares – Class R1 The U.S. Large Company Portfolio Shares – Class R2 The DFA One-Year Fixed Income Portfolio Shares – Institutional Class The DFA One-Year Fixed Income Portfolio Shares – Class R1 The DFA One-Year Fixed Income Portfolio Shares – Class R2 The DFA Five-Year Government Portfolio Shares – Institutional Class The DFA Five-Year Government Portfolio Shares – Class R1 The DFA Five-Year Government Portfolio Shares – Class R2 The DFA Intermediate Government Fixed Income Portfolio Shares – Institutional Class The DFA Intermediate Government Fixed Income Portfolio Shares – Class R1 The DFA Intermediate Government Fixed Income Portfolio Shares – Class R2 The DFA Five-Year Global Fixed Income Portfolio Shares – Institutional Class 4 The DFA Five-Year Global Fixed Income Portfolio Shares – Class R1 The DFA Five-Year Global Fixed Income Portfolio Shares – Class R2 The Large Cap International Portfolio Shares – Institutional Class The Large Cap International Portfolio Shares – Class R1 The Large Cap International Portfolio Shares – Class R2 U.S. Small Cap Portfolio Shares – Institutional Class U.S. Small Cap Portfolio Shares – Class R1 U.S. Small Cap Portfolio Shares – Class R2 The U.S. Large Cap Value Portfolio Shares – Institutional Class The U.S. Large Cap Value Portfolio Shares – Class R1 The U.S. Large Cap Value Portfolio Shares – Class R2 The DFA Real Estate Securities Portfolio Shares – Institutional Class The DFA Real Estate Securities Portfolio Shares – Class R1 The DFA Real Estate Securities Portfolio Shares – Class R2 The Emerging Markets Portfolio Shares – Institutional Class The Emerging Markets Portfolio Shares – Class R1 The Emerging Markets Portfolio Shares – Class R2 Enhanced U.S. Large Company Portfolio Shares – Institutional Class Enhanced U.S. Large Company Portfolio Shares – Class R1 Enhanced U.S. Large Company Portfolio Shares – Class R2 DFA Two-Year Global Fixed Income Portfolio Shares – Institutional Class DFA Two-Year Global Fixed Income Portfolio Shares – Class R1 DFA Two-Year Global Fixed Income Portfolio Shares – Class R2 International Small Company Portfolio Shares – Institutional Class 5 International Small Company Portfolio Shares – Class R1 International Small Company Portfolio Shares – Class R2 U.S. Targeted Value Portfolio Shares – Institutional Class U.S. Targeted Value Portfolio Shares – Class R1 U.S. Targeted Value Portfolio Shares – Class R2 Emerging Markets Value Portfolio Shares – Institutional Class Emerging Markets Value Portfolio Shares – Class R1 Emerging Markets Value Portfolio Shares – Class R2 Emerging Markets Core Equity Portfolio Shares – Institutional Class Emerging Markets Core Equity Portfolio Shares – Class R1 Emerging Markets Core Equity Portfolio Shares – Class R2 U.S. Core Equity 1 Portfolio Shares – Institutional Class U.S. Core Equity 1 Portfolio Shares – Class R1 U.S. Core Equity 1 Portfolio Shares – Class R2 U.S. Core Equity 2 Portfolio Shares – Institutional Class U.S. Core Equity 2 Portfolio Shares – Class R1 U.S. Core Equity 2 Portfolio Shares – Class R2 U.S. Vector Equity Portfolio Shares – Institutional Class U.S. Vector Equity Portfolio Shares – Class R1 U.S. Vector Equity Portfolio Shares – Class R2 International Core Equity Portfolio Shares – Institutional Class International Core Equity Portfolio Shares – Class R1 International Core Equity Portfolio Shares – Class R2 DFA Inflation-Protected Securities Portfolio Shares – Institutional Class DFA Inflation-Protected Securities Portfolio Shares – Class R1 DFA Inflation-Protected Securities Portfolio Shares – Class R2 DFA International Real Estate Securities Portfolio Shares – Institutional Class 6 DFA International Real Estate Securities Portfolio Shares – Class R1 DFA International Real Estate Securities Portfolio Shares – Class R2 SECOND:The Board of Directors of the Corporation has adopted resolutions classifying and allocating Two Hundred Million (200,000,000) shares of the unallocated and unissued shares of capital stock with a par value of One Cent ($0.01) per share as follows: One Hundred Million (100,000,000) shares of capital stock were allocated to the Series designated as “World ex U.S. Value Portfolio Shares”; and One Hundred Million (100,000,000) shares of capital stock were allocated to the Series designated as “DFA Commodity Strategy Portfolio Shares.” THIRD:The Board of Directors of the Corporation has adopted a resolution reclassifying Seven Hundred Million (700,000,000) shares of capital stock with a par value of One Cent ($0.01) per share of the Corporation previously classified and allocated to three Classes of capital stock, designated as “The U.S. Large Company Portfolio Shares – Institutional Class” (Five Hundred Million (500,000,000) shares), “The U.S. Large Company Portfolio Shares – Class R1” (One Hundred Million (100,000,000) shares), and “The U.S. Large Company Portfolio Shares – Class R2” (One Hundred Million (100,000,000) shares), and the Board of Directors of the Corporation has reclassified and reallocated such shares of capital stock with a par value of One Cent ($0.01) per share of the Corporation as unallocated and unissued capital stock of the Corporation. FOURTH:Following the aforesaid classifications, allocations, and designations, the Corporation has the authority to issue Sixty Billion (60,000,000,000) shares of capital stock, with a par value of One Cent ($0.01) per share, having an aggregate par value of Six Hundred Million Dollars ($600,000,000), which shares of capital stock have been designated and classified into the following sixty Series: Series Designation Number of Shares U.S. Micro Cap Portfolio Institutional Shares The DFA One-Year Fixed Income Portfolio Shares The DFA Five-Year Government Portfolio Shares The United Kingdom Small Company Portfolio Institutional Shares The Japanese Small Company Portfolio Institutional Shares The Continental Small Company Portfolio Institutional Shares 7 The DFA Intermediate Government Fixed Income Portfolio Shares The DFA Five-Year Global Fixed Income Portfolio Shares Asia Pacific Small Company Portfolio Institutional Shares The Large Cap International Portfolio Shares U.S. Small Cap Portfolio Shares U.S. Small Cap Value Portfolio Institutional Shares The U.S. Large Cap Value Portfolio Shares The DFA Real Estate Securities Portfolio Shares LWAS/DFA International High Book to Market Portfolio Shares The Emerging Markets Portfolio Shares DFA International Small Cap Value Portfolio Institutional Shares VA U.S. Large Value Portfolio Shares VA Global Bond Portfolio Shares VA U.S. Targeted Value Portfolio Shares VA International Value Portfolio Shares VA International Small Portfolio Shares VA Short-Term Fixed Portfolio Shares Enhanced U.S. Large Company Portfolio Shares DFA Two-Year Global Fixed Income Portfolio Shares International Small Company Portfolio Shares Emerging Markets Small Cap Portfolio Institutional Shares U.S. Targeted Value Portfolio Shares Emerging Markets Value Portfolio Shares Tax-Managed U.S. Targeted Value Portfolio Shares Tax-Managed U.S. Small Cap Portfolio Shares Tax-Managed U.S. Marketwide Value Portfolio Shares Tax-Managed DFA International Value Portfolio Shares Tax-Managed U.S. Equity Portfolio Shares 8 DFA Short-Term Municipal Bond Portfolio Institutional Shares Emerging Markets Core Equity Portfolio Shares U.S. Core Equity 1 Portfolio Shares U.S. Core Equity 2 Portfolio Shares U.S. Vector Equity Portfolio Shares International Core Equity Portfolio Shares Emerging Markets Social Core Equity Portfolio Shares DFA Inflation-Protected Securities Portfolio Shares DFA International Real Estate Securities Portfolio Shares DFA California Short-Term Municipal Bond Portfolio Institutional Shares T.A. U.S. Core Equity 2 Portfolio Institutional Shares CSTG&E U.S. Social Core Equity 2 Portfolio Shares CSTG&E International Social Core Equity Portfolio Shares U.S. Social Core Equity 2 Portfolio Shares U.S. Sustainability Core 1 Portfolio International Sustainability Core 1 Portfolio DFA Selectively Hedged Global Fixed Income Portfolio Institutional Shares T.A. World ex U.S. Core Equity Portfolio Institutional Shares DFA Global Real Estate Securities Portfolio DFA International Value ex Tobacco Portfolio International Vector Equity Portfolio DFA Short-Term Extended Quality Portfolio Institutional Shares DFA Intermediate-Term Extended Quality Portfolio Institutional Shares DFA VA Global Moderate Allocation Portfolio Shares World ex U.S. Value Portfolio Shares 9 DFA Commodity Strategy Portfolio Shares In addition, 14,100,000,000 shares of capital stock of the Corporation remain unallocated and undesignated. The shares of capital stock of the Corporation with a par value of One Cent ($0.01) per share allocated to the following Series: The DFA One-Year Fixed Income Portfolio Shares; The DFA Five-Year Government Portfolio Shares; The DFA Intermediate Government Fixed Income Portfolio Shares; The DFA Five-Year Global Fixed Income Portfolio Shares; The Large Cap International Portfolio Shares; U.S. Small Cap Portfolio Shares; The U.S. Large Cap Value Portfolio Shares; The DFA Real Estate Securities Portfolio Shares; The Emerging Markets Portfolio Shares; Enhanced U.S. Large Company Portfolio Shares; DFA Two-Year Global Fixed Income Portfolio Shares; International Small Company Portfolio Shares; U.S. Targeted Value Portfolio Shares; Emerging Markets Value Portfolio Shares; Emerging Markets Core Equity Portfolio Shares; U.S. Core Equity 1 Portfolio Shares; U.S. Core Equity 2 Portfolio Shares; U.S. Vector Equity Portfolio Shares; International Core Equity Portfolio Shares; DFA Inflation-Protected Securities Portfolio Shares; and DFA International Real Estate Securities Portfolio Shares; have been further subdivided into the following Classes: Classes Number of Shares The DFA One-Year Fixed Income Portfolio Shares – Institutional Class The DFA One-Year Fixed Income Portfolio Shares – Class R1 The DFA One-Year Fixed Income Portfolio Shares – Class R2 10 The DFA Five-Year Government Portfolio Shares – Institutional Class The DFA Five-Year Government Portfolio Shares – Class R1 The DFA Five-Year Government Portfolio Shares – Class R2 The DFA Intermediate Government Fixed Income Portfolio Shares – Institutional Class The DFA Intermediate Government Fixed Income Portfolio Shares – Class R1 The DFA Intermediate Government Fixed Income Portfolio Shares – Class R2 The DFA Five-Year Global Fixed Income Portfolio Shares – Institutional Class The DFA Five-Year Global Fixed Income Portfolio Shares – Class R1 The DFA Five-Year Global Fixed Income Portfolio Shares – Class R2 The Large Cap International Portfolio Shares – Institutional Class The Large Cap International Portfolio Shares – Class R1 The Large Cap International Portfolio Shares – Class R2 U.S. Small Cap Portfolio Shares – Institutional Class U.S. Small Cap Portfolio Shares – Class R1 U.S. Small Cap Portfolio Shares – Class R2 The U.S. Large Cap Value Portfolio Shares – Institutional Class The U.S. Large Cap Value Portfolio Shares – Class R1 The U.S. Large Cap Value Portfolio Shares – Class R2 The DFA Real Estate Securities Portfolio Shares – Institutional Class The DFA Real Estate Securities Portfolio Shares – Class R1 The DFA Real Estate Securities Portfolio Shares – Class R2 The Emerging Markets Portfolio Shares – Institutional Class 11 The Emerging Markets Portfolio Shares – Class R1 The Emerging Markets Portfolio Shares – Class R2 Enhanced U.S. Large Company Portfolio Shares – Institutional Class Enhanced U.S. Large Company Portfolio Shares – Class R1 Enhanced U.S. Large Company Portfolio Shares – Class R2 DFA Two-Year Global Fixed Income Portfolio Shares – Institutional Class DFA Two-Year Global Fixed Income Portfolio Shares – Class R1 DFA Two-Year Global Fixed Income Portfolio Shares – Class R2 International Small Company Portfolio Shares – Institutional Class International Small Company Portfolio Shares – Class R1 International Small Company Portfolio Shares – Class R2 U.S. Targeted Value Portfolio Shares – Institutional Class U.S. Targeted Value Portfolio Shares – Class R1 U.S. Targeted Value Portfolio Shares – Class R2 Emerging Markets Value Portfolio Shares – Institutional Class Emerging Markets Value Portfolio Shares – Class R1 Emerging Markets Value Portfolio Shares – Class R2 Emerging Markets Core Equity Portfolio Shares – Institutional Class Emerging Markets Core Equity Portfolio Shares – Class R1 Emerging Markets Core Equity Portfolio Shares – Class R2 U.S. Core Equity 1 Portfolio Shares – Institutional Class U.S. Core Equity 1 Portfolio Shares – Class R1 U.S. Core Equity 1 Portfolio Shares – Class R2 U.S. Core Equity 2 Portfolio Shares – Institutional Class U.S. Core Equity 2 Portfolio Shares – Class R1 U.S. Core Equity 2 Portfolio Shares – Class R2 U.S. Vector Equity Portfolio Shares – Institutional Class 12 U.S. Vector Equity Portfolio Shares – Class R1 U.S. Vector Equity Portfolio Shares – Class R2 International Core Equity Portfolio Shares – Institutional Class International Core Equity Portfolio Shares – Class R1 International Core Equity Portfolio Shares – Class R2 DFA Inflation-Protected Securities Portfolio Shares – Institutional Class DFA Inflation-Protected Securities Portfolio Shares – Class R1 DFA Inflation-Protected Securities Portfolio Shares – Class R2 DFA International Real Estate Securities Portfolio Shares – Institutional Class DFA International Real Estate Securities Portfolio Shares – Class R1 DFA International Real Estate Securities Portfolio Shares – Class R2 FIFTH:The shares of capital stock designated, allocated and classified pursuant to these Articles Supplementary shall have such preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption as are set forth in the charter of the Corporation. SIXTH:The shares aforesaid have been duly classified by the Board of Directors pursuant to authority contained in the Charter of the Corporation and, to the extent applicable, in accordance with Sections 2-105(c), 2-208 and/or 2-208.1 of the MGCL. SEVENTH:These Articles Supplementary shall become effective upon filing. [signatures begin on next page] 13 IN WITNESS WHEREOF, DFA Investment Dimensions Group Inc. has caused these Articles Supplementary to be signed and acknowledged in its name and on its behalf by its Vice President and attested to by its Secretary on this 13th day of July, 2010; and its Vice President acknowledges that these Articles Supplementary are the act of DFA Investment Dimensions Group Inc., and she further acknowledges that, as to all matters or facts set forth herein which are required to be verified under oath, such matters and facts are true in all material respects to the best of her knowledge, information and belief, and that this statement is made under the penalties for perjury. ATTEST:DFA INVESTMENT DIMENSIONS GROUP INC. By:/s/ Catherine L. NewellBy:/s/ Julie Henderson Catherine L. Newell, SecretaryJulie Henderson, Vice President 14
